Hines, J.
concurring. I do not think that the trial judge erred in his charge set out in the second division of the opinion, on the ground that he should not have charged the law upon the subject of confessions. It is error to charge upon the subject of confessions where there is no evidence to support the instructions. Owens v. State, 120 Ga. 296 (supra); Thomas v. State, 143 Ga. 268 (supra). In the Owens case the statement of the defendant *839was, “We had to do it to save ourselves,” and this court held that it was error for the trial judge to treat this statement as a confession of guilt by charging the law applicable to confessions. In the Thomas case the State did not prove any admission of guilt by the defendant, but only an inculpatory statement from which guilt might be inferred. In that ease the accused, “ upon inquiry as to the cause of her incarceration in jail, said they had put her and her brother, Joseph Jackson, and Baisy Watkins in jail, but they had turned her brother loose, that he knew as much about it as us do, he is into it as much as us, and looks like they ought to turn me loose.” Here there was only an incriminating admission, and this court said that it might “be considered an incriminating admission, but is insufficient to authorize a charge on the subject of confessions.” In the Owens case this court approved this definition of a confession: “A confession is a person’s admission or declaration of his agency or participation in a crime, and is restricted to admissions of guilt.” In that case Mr. Justice Evan's said: “ The distinction in all of our cases is clearly drawn between the effect of admissions of fact from which the guilt of the accused may be inferred, and the admission of guilt itself. Incriminating statements, to be the equivalent of confessions of guilt, must be so comprehensive as to include every act necessary to be proved by the prosecution in order to establish the defendant’s guilt. An admission of the main fact, from which the essential elements of the criminal act may be inferred, amounts an an admission of the crime itself.” In the Owens case the statement of the defendant was, “ we had to do it to save ourselvesand this court held that it was error for the trial court to treat this statement as a confession of guilt, by charging the law applicable to confessions. In other words, an exculpatory statement is not the equivalent of a confession of guilt, and it is error for the court to so treat it in his charge on confessions. In Jones v. State, 130 Ga. 274 (60 S. E. 840), this court said: “Statements made by a defendant charged with murder, that he did the killing charged because of certain facts which, if true, furnished no legal excuse or justification therefor, amount to a confession.”
The true law is this: if the accused makes an incriminating statement, from which guilt may be inferred, or if he makes an inculpatory statement with an exculpatory explanation, it is error *840to charge the law of confessions; but if he confesses his guilt, or admits expressly or impliedly the crime, or the main facts from which guilt can be inferred, then it is not error to charge the law applicable to confessions. This witness pointed out the defendant to the officer, and stated that he was the man who shot the deceased. The defendant remained silent. From this the jury was authorized to find an admission of guilt by the defendant; and the court was authorized to charge the law applicable to the weight to be given to confessions. Besides, the court did not merely charge the law of confessions and leave the matter there. He distinctly told the jury that there was no evidence that the defendant expressly confessed anything; but the judge stated to the jury that there was evidence that'certain statements were made in the presence of the defendant by Rosa Lee Davis tending to connect him with the crime, and that when these statements were made he did not deny them. The court further instructed the jury that it was contended in the case that his failure to denjr these statements “ amounted, to a tacit admission, to an acquiescence in the truth of the statement, and were therefore in the nature of a 'confession.” He then gave to the jury the law applicable to the weight to be given to admissions and confessions, and the necessity for the corroboration of a confession. He then instructed the jury that whether the silence of the defendant amóunted to an admission depended entirely upon whether or not the circumstances called for a. denial; and that if the circumstances did not call for a denial, the jury could not- consider the- statements in the nature of an admission or acquiescence. Taking this instruction as a whole, the court did not treat the silence of the defendant as a confession. He treated his silence, if the jury found that he ought to have made denial of these statements, as an admission by acquiescence. The jury could not have been impressed by this instruction with the idea -that the defendant had confessed his guilt, unless they found that his silence amounted to an admission of guilt by acquiescence.
But the language in this instruction that “ there is evidence here that certain statements were made in his presence by Rosa Lee Davis tending to connect him with the crime,” is such intimation of opinion as violates our " dumb act.” The connection of the defendant with the crime was the real issue in the case. The judge *841told the jury there was evidence of statements tending to connect him with the crime. In Stephens v. State, 118 Ga. 762 (45 S. E. 619), this court held that “it is error for a trial judge to express or intimate to the jury his opinion as to what has been proved. Where, therefore, a judge in the trial of a criminal case tells .the jury that the evidence tends to prove a mutual combat between the parties, such charge is a violation of this section.” On this ground I think this instruction was erroneous, and I concur in the grant of a new trial.